Case 16-32619-KRH            Doc 39    Filed 04/02/20 Entered 04/02/20 17:34:39                 Desc Main
                                      Document      Page 1 of 6



                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

IN RE:                                                )        CHAPTER 13
                                                      )
BRYAN CHRISTOPHER POWERS, SR. )                                CASE NO. 16-32619-KRH
                                                      )
                                                      )        JUDGE KEVIN R. HUENNEKENS
                           DEBTOR.                    )
---------------------------------------------------------------------------------------------------
U. S. BANK TRUST NATIONAL                             )
ASSOCIATION, AS TRUSTEE OF THE )
IGLOO SERIES III TRUST                                )
                           MOVANT,                    )
                                                      )
V.                                                    )
                                                      )
BRYAN CHRISTOPHER POWERS, SR. )
10803 Westek Drive                                    )
Henrico, VA 23233,                                    )
                           DEBTOR,                    )
                                                      )
KELLY FORREST POWERS                                  )
2340 Dunford Drive                                    )
Falls Church, VA 22043                                )
                           CO-DEBTOR,                 )
                                                      )
SUZANNE E. WADE,                                      )
TRUSTEE                                               )
7202 Glen Forest Drive, Ste. 202                      )
Richmond, VA 23226,                                   )
                           RESPONDENTS.               )

    MOTION FOR RELIEF FROM AUTOMATIC STAY PURSUANT TO 11 U.S.C §
      362(a)AND THE CO-DEBTOR STAY PURSUANT TO 11 U.S.C. § 1301(a)

         COMES NOW U. S. Bank Trust National Association, as Trustee of the Igloo Series III
Trust ("Movant"), a secured creditor in the above-captioned case and, by and through counsel,
and moves this Court to terminate the Automatic Stay and Co-Debtor Stay as to the real property

Keith Yacko (VA Bar No. 37854)
McMichael Taylor Gray, LLC
3550 Engineering Dr. Suite 260
Peachtree Corners, GA 30092
470-289-4347 kyacko@mtglaw.com                            1
Case 16-32619-KRH        Doc 39     Filed 04/02/20 Entered 04/02/20 17:34:39            Desc Main
                                   Document      Page 2 of 6



located at 10803 Westek Drive, Richmond, VA 23233 (“Property”), and, as grounds therefore,
states as follows:
       1.      This proceeding seeking relief under 11 U.S.C. § 362 and 11 U.S.C. § 1301 is a
contested matter within the meaning of Fed. R. Bankr. P. 4001 and 9014, and this court has
jurisdiction over this matter pursuant to 28 U.S.C. § 157. This is a core proceeding pursuant to
28 U.S.C. § 157(b)(2)(G) and (b)(2)(O). Venue is proper pursuant to 28 U.S.C. § 1409(a).
       2.      On May 25, 2016 Debtor(s) filed a petition with the Bankruptcy Court for the
Eastern District of Virginia under Chapter 13 of Title 11 of the United States Bankruptcy Code.
                                      COUNT 1
                            RELIEF FROM AUTOMATIC STAY

       3       On or about December 31, 2010, Debtor, Bryan C. Powers and Co-Debtor, Kelly
F. Powers, executed and delivered to Wells Fargo Bank, N.A. a Note in the amount of Two
Hundred Six Thousand Eighty-Seven Dollars ($206,087.00), plus interest at the rate of 4.750%
per annum to be paid over thirty (30) years. A copy of the Note dated December 31, 2010 is
attached as Exhibit A and incorporated herein.
       4       To secure the repayment of the sums due under the Note, Debtor, Bryan C. Powers
and Co-Debtor, Kelly F. Powers, executed and delivered to Wells Fargo Bank, N.A., a Deed of
Trust recorded January 3, 2011, encumbering the Property, more fully described as:
                                        LEGAL DESCRIPTION
All that certain piece or parcel of land, with all improvements and appearances thereto belonging,
located in Tuckahoe District, Henrico County, Virginia, known as Lot 25, Block C, Section B,
Cross Keys, as shown on plat of Subdivision entitled “Corrected Plat of Cross Keys, Section B,
Tuckahoe District” made by J.K. Timmons and Associates, recorded April 17, 1981, in the Clerk’s
Office, Circuit Court, Henrico County, Virginia, in Plat Book 73, Page 50 and 51, to which Plat
reference is hereby made for a more particular description of the property.
A copy of the Deed of Trust is attached as Exhibit B and incorporated herein.
       5.      The Note and Deed of Trust were later transferred to Movant and Movant is the
current holder of the Note and Deed of Trust.
       6.      The Deed of Trust contains provisions which would allow the Movant to take such
steps as are necessary to secure and protect the Property.



                                                 2
Case 16-32619-KRH        Doc 39     Filed 04/02/20 Entered 04/02/20 17:34:39            Desc Main
                                   Document      Page 3 of 6



       7.      Upon information and belief, there has been extensive fire damage done to the
Property, rendering it uninhabitable and classified by local County authorities as a safety risk. As
a result of such safety risk, Henrico County had scheduled the property for demolition. Such
demolition has been postponed pending the results of this Motion.
       8.      Several attempts have been made by Movant at communication with Debtor’s
counsel to obtain permission from Debtor to enter the Property, secure it and ascertain the extent
of the damage done so that ameliorative efforts could be made to preserve the Property.
Unfortunately, Debtor has been uncommunicative in this regard.
       9.      Due to the non-responsiveness of the Debtor and the nature of the fire-damaged
property, cause exists to lift the automatic stay and Movant seeks relief from the automatic stay
to exercise its rights to preserve and secure the Property as provided for by the Deed of Trust.
       10.     Movant has incurred reasonable attorney’s fees and costs in connect ion with
  prosecution of this motion.
                                          COUNT II
                                RELIEF FROM CO-DEBTOR STAY

       11.     Movant incorporates the allegations of paragraphs 1 through 10 by reference
  herein.
       12.     Kelly Forrest Powers is a Co-debtor under the provisions of 11 U.S.C. § 1301(c)
  and is protected by the Co-Debtor stay.
       13.     U. S. Bank Trust National Association, as Trustee of the Igloo Series III Trust will
  be irreparably harmed by the continuation of the Co-Debtor Automatic Stay.
       14.     As described hereinabove, cause exists to terminate the Co-Debtor Stay.
       WHEREFORE, U. S. Bank Trust National Association, as Trustee of the Igloo Series III
Trust prays that this Court issue an order terminating or modifying the Automatic Stay provided
by 11 U.S.C. § 362(a) and Co-Debtor Automatic Stay provided by 11 U.S.C. § 1301(a), as to the
property located at 10803 Westek Drive, Richmond, VA 23233 and granting the following:
        a.     Relief from the Automatic and Co-Debtor stays allowing Movant to exercise its
rights under the Deed of Trust to preserve, secure, assess and take such steps as are necessary to
repair and/or prevent the demolition of the Property.
       b.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.
       c.      Award Movant its reasonable attorneys’ fees and expenses associated with this

                                                 3
Case 16-32619-KRH        Doc 39     Filed 04/02/20 Entered 04/02/20 17:34:39         Desc Main
                                   Document      Page 4 of 6



Motion, and the Trustee is hereby authorized to modify the plan as necessary to accommodate
this claim;
       d.      For such other relief as the Court deems proper.
This the 2nd day of April, 2020.

                                                            McMichael Taylor Gray, LLC
                                                            /s/ Keith Yacko__
                                                            Keith Yacko, VBN 37854
                                                            Attorney for Movant
                                                            3550 Engineering Drive, Suite 260
                                                            Peachtree Corners, GA. 30092
                                                            470-289-4347
                                                             kyacko@mtglaw.com




                                                4
Case 16-32619-KRH        Doc 39    Filed 04/02/20 Entered 04/02/20 17:34:39          Desc Main
                                  Document      Page 5 of 6




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was provided via
Regular U.S. Mail and/or Electronic Mail (CM/ECF) to the parties listed on the attached service
list, on 2nd day of April, 2020.



SERVICE LIST


VIA U.S. MAIL
Bryan Christopher Powers, Sr.
10803 Westek Drive
Henrico, VA 23233

Kelly Forest Powers
2340 Dunford Drive
Falls Church, VA 22043

Kelly Forest Powers
2344 Dunford Drive
Falls Church, VA 22043

VIA CM/ECF
James E. Kane
Kane & Papa, PC
1313 East Cary Street
P.O. Box 508
Richmond, VA 23218-0508

Elizabeth Cabell Brogan
Suzanne E. Wade, Chapter 13 Trustee
7202 Glen Forest Drive
Suite 202
Richmond, VA 23226




                                               5
Case 16-32619-KRH        Doc 39     Filed 04/02/20 Entered 04/02/20 17:34:39     Desc Main
                                   Document      Page 6 of 6



Trustees

Suzanne E. Wade
7202 Glen Forest Drive, Ste. 202
Richmond, VA 23226

This the 2nd day of April, 2020.
                                                        McMichael Taylor Gray, LLC
                                                        /s/ Keith Yacko__
                                                        Keith Yacko, VBN 37854
                                                        Attorney for Movant
                                                        3550 Engineering Drive, Suite 260
                                                        Peachtree Corners, GA. 30092
                                                        470-289-4347
                                                        kyacko@mtglaw.com




                                              6
